Citation Nr: 0019724	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  96-02 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for residuals of an 
exploratory laparotomy, secondary to a penetrating shell 
fragment wound of the abdomen with surgical repair of the 
stomach and loss of liver substance, currently rated as 30 
percent disabling.

2.  Entitlement to an increased rating for residuals of a 
perforating gunshot wound of the right thoracic wall with 
partial resection of the eleventh rib and mild pleuritis, 
currently rated as 20 percent disabling.  

3.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the right thorax involving Muscle 
Group XXI, currently rated as 10 percent disabling. 

4.  Entitlement to an increased rating for residuals of left 
otitis serous with a thickened ear drum, currently rated as 
10 percent disabling. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Jackson, Mississippi, (hereinafter RO).  With the 
exception of the third issue listed on the title page, which 
requires additional development as discussed in the remand 
attached to the end of this decision, the development 
requested by the Board in its October 1998 Board remand has 
been substantially accomplished.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the issues addressed by this 
decision has been obtained by the RO. 

2.  Residuals of an exploratory laparotomy secondary to a 
penetrating shell fragment wound of the abdomen with surgical 
repair of the stomach and loss of liver substance are not 
manifested by severe disability due to peritoneal adhesions 
such as frequent and prolonged episodes of severe colic 
distention, nausea or vomiting.  

3.  Residuals of a perforating gunshot wound of the right 
thoracic wall with partial resection of the eleventh rib and 
mild pleuritis does not result in more than moderate 
disability with such manifestations as thickened pleura, 
restricted expansion of the lower chest, emphysema, scoliosis 
or hemoptysis. 

4.  Recent pulmonary function testing revealed Forced 
Expiratory Volume in one second (FEV-1) of 74 percent of its 
predicted value and the ratio of Forced Expiratory Volume in 
one second to Forced Vital Capacity (FEV-1/FVC) to 91 percent 
of its predicted value. 

5.  The service-connected disability includes a tender scar 
of the chest.  

6.  Hearing acuity is at level I in the left ear; total 
deafness in the non-service connected right ear is not 
demonstrated and is considered normal for rating purposes.

7.  There are no extraordinary factors associated with the 
service-connected disabilities addressed in this decision 
that are productive of an unusual disability picture such as 
to render application of the regular schedular provisions 
impractical.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
residuals of an exploratory laparotomy, secondary to a 
penetrating shell fragment wound of the abdomen with surgical 
repair of the stomach and loss of liver substance are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.321, Part 4, 4.114, Diagnostic Codes 
(DC) 7301-7311 (1999).   

2.  The criteria for a rating in excess of 20 percent 
residuals of a perforating gunshot wound of the right 
thoracic wall with partial resection of the eleventh rib and 
mild pleuritis under the criteria in effect prior to October 
7, 1996, are not met under the regulations then in effect.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.321, Part 4, 4.96, 4.97, DC 6818 (1996).

3.  The criteria for a rating in excess of 20 percent 
residuals of a perforating gunshot wound of the right 
thoracic wall with partial resection of the eleventh rib and 
mild pleuritis under the criteria in effect from October 7, 
1996, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.102, 3.321, Part 4, 4.96, 4.97, DC 6843 (1999).  

4.  The criteria for a separate 10 percent rating, but no 
more, for scarring of the chest are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.321, Part 4, 
4.118, DC 7804 (1999).  

5.  The criteria for a rating in excess of 10 percent 
residuals of left otitis serous with a thickened eardrum are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.321, 3.383, Part 4, 4.85, Tables VI-
VII, 4.87, DC 6100, 6201 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A person who submits a claim for benefits under a law 
administered by the VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded.  See 38 U.S.C.A. 
5107(a) (West 1991).  The United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (hereinafter Court) has held that a mere allegation 
that a service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claims for 
increased ratings are "well-grounded" within the meaning of 
38 U.S.C.A. 5107(a) (West 1991).  The Board also finds that 
all relevant facts have been properly developed, and that all 
evidence necessary for equitable resolution of the increased 
rating claims on appeal has been obtained. 

In adjudicating a well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor 
of the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorders in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Gunshot wound residuals 

During service in August 1969, the veteran sustained a 
"through and through" gunshot wound to the abdomen and 
right chest that included a large laceration of the right 
lobe of the liver.  The point of entry was on the lateral 
right thoracic wall near the anterior axillary line.  The 
trajectory path was said to have been along the course of the 
8th or 9th rib with the exit point approximately 2 inches 
medially from the midclavicular line in the right pectoral 
region.  A second projectory pattern involved the liver, with 
the point of entry again in the midaxillary on the right and 
at midpoint between the margin of the thoracic cage and the 
crest of the right ileum.  

Initial treatment included an exploratory laparotomy, 
cholecystotomy, drainage of the liver, and closure of the 
diaphragm.  Postoperative complications included bleeding 
from the liver bed and a subphrenic abscess.  Additional 
surgeries necessitated by these complications included a 
right thoracostomy, partial right hepatic lobectomy, and T-
tube drainage with cholecystectomy and tracheostomy.  
Following the laparotomy, the veteran was said to have 
developed bile drainage from his flank incision.  The 
drainage did not include food.  

During hospitalization from October 1969 to March 1970, the 
wounds were said to have healed well and the veteran was said 
to have slowly gained weight.  Liver function testing results 
which were slightly abnormal upon admission returned to 
normal during his hospitalization and were still normal upon 
discharge.  

Reports from the first VA examination conducted after service 
completed in August 1970 included an uppergastrointestinal 
series that revealed no radiographic evidence of residual 
changes in the upper gastrointestinal tract secondary to the 
gunshot wounds or in-service surgeries.  A chest X-ray showed 
an unremarkable heart shadow, essentially clear lung fields 
and pleural thickening.  The veteran voiced no 
gastrointestinal complaints at the time of this examination, 
and no functional problems of the gastrointestinal tract were 
demonstrated.  The residual scarring was not said to involve 
any herniation or weakness. 

By rating action dated in October 1970, service connection 
for the gastrointestinal residuals of the gunshot wounds was 
granted at a disability rating of 30 percent under DC "7311-
7301-7341."  The provisions of DC 7311 (liver injuries) in 
effect at that time and currently state that when there is 
residual disability from liver injuries, such disability is 
to be rated as for peritoneal adhesions (DC 7301 as in effect 
at that time and currently).  DC 7341, a diagnostic code 
which is no longer listed in the VA Schedule for Rating 
Disabilities, provided for a maximum 10 percent rating for 
postoperative healed abdominal wounds at the time of the 
October 1970 rating decision.  It is noted that at the time 
of the October 1970 rating decision and currently, 
38 C.F.R. § 4.114 includes the following language: 

Ratings under diagnostic codes 7301 to 
7329, inclusive, 7331, 7342,  and 7345 to 
7348 inclusive will not be combined with 
each other.  A single evaluation will be 
assigned under the diagnostic code which 
reflects the predominant disability 
picture, with elevation to the next 
higher evaluation where the severity of 
the overall disability warrants such 
elevation. 

Under DC 7301, adhesions of the peritoneum are rated as 
follows.  A 50 percent rating is warranted for "severe" 
disability definite partial obstruction shown by X-ray, with 
frequent and prolonged episodes of severe colic distention, 
nausea or vomiting, following severe peritonitis, ruptured 
appendix, perforated ulcer, or operation with drainage.  A 30 
percent rating is warranted for "moderately severe" 
disability partial obstruction manifested by delayed motility 
of barium meal and less frequent and less prolonged episodes 
of pain than that associated with "severe" disability.  A 
10 percent rating is warranted for "moderate" disability 
pulling pain on attempting work or aggravated by movements of 
the body, or occasional episodes of colic pain, nausea, 
constipation, diarrhea,  or abdominal distention.  A 
noncompensable rating is warranted for "mild" disability.  
DC 7301 provides further that ratings for adhesions will be 
considered when there is history of operative or other 
traumatic or infectious (intraabdominal) process, and at 
least two of the following:  disturbance of motility, actual 
partial obstruction, reflex disturbances, presence of pain.

The October 1970 rating decision also granted service 
connection for respiratory residuals of the gunshot wounds at 
a rating of 20 percent under DC "6818-6810."  Prior to 
regulatory changes enacted effective from October 7, 1996, 
the "old" criteria listed under DC 6818 (pleural cavity 
injury residuals, including that from gunshot wounds) 
provided for a 20 percent rating for "moderate" disability 
(bullet or missile retained in the lung, with pain or 
discomfort on exertion; or with scattered rales or some 
limitation of excursion of diaphragm or of lower chest 
expansion).  Under the "old" criteria, a rating in excess 
of 20 percent required "moderately severe" disability (pain 
in chest and dyspnea on moderate exertion, adhesions of 
diaphragm, with excursions restricted, moderate myocardial 
deficiency, and one or more of the following:  thickened 
pleura, restricted expansion of lower chest, compensating 
contralateral emphysema, deformity of chest, scoliosis, 
hemoptysis at intervals.)  The "old" provisions of DC 6810 
(serofibrinous pleurisy) provided for a maximum 10 percent 
rating for chronic pleurisy.  

The revised criteria for rating injuries to the pleural 
cavity (DC 6843) provide that an FEV-1 less than 40 percent 
of predicted value, or; the ratio of FEV-1 to FVC (FEV-1/FVC) 
less than 40 percent, or; DLCO by the Single Breath Method 
(DLCO (SB)) less than 40-percent predicted, or; maximum 
exercise capacity less than 15 ml/ kg/min oxygen consumption 
(with cardiac or respiratory limitation), or; cor pulmonale 
(right heart failure), or; right ventricular hypertrophy, or; 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy warrants a 
100 percent rating.  An FEV-1 of 40- to 55-percent predicted, 
or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 
55-percent predicted, or; maximum oxygen consumption of 15 to 
20 ml/kg/min (with cardiorespiratory limit) warrants a 60 
percent rating.  An FEV-1 of 56- to 70-percent predicted, or; 
FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65- 
percent predicted warrants a 30 percent rating.  Finally, an 
FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC of 71 to 
80 percent, or; DLCO (SB) 66- to 80-percent predicted 
warrants a 10 percent rating. 38 C.F.R. § 4.97, DC 6843 
(1999).  

These revised criteria further state that gunshot wounds of 
the pleural cavity with bullet or missile retained in the 
lung, pain or discomfort on exertion or with scattered rales 
or some limitation of excursion of diaphragm or of lower 
chest expansion shall be rated at least 20 percent disabling.  
Disabling injuries of the shoulder girdle muscles (Groups I 
to IV) shall be separately rated and combined with ratings 
for respiratory involvement.  Involvement of Muscle Group XXI 
(DC 5321) however, will not be separately rated.   

The provisions of 38 C.F.R. § 4.96(a) provide that ratings 
under diagnostic codes 6600 through 6817 and 6822 through 
6847 will not be combined with each other. Where there is 
lung or pleural involvement, ratings under diagnostic codes 
6819 and 6820 will not be combined with each other or with 
diagnostic codes 6600 through 6817 or 6822 through 6847.  A 
single rating will be assigned under the diagnostic code 
which reflects the predominant disability with elevation to 
the next higher evaluation where the severity of the overall 
disability warrants such elevation.  

The 30 percent and 20 percent ratings assigned by the October 
1970 rating decision have been continued until the present 
time.  

Additional clinical evidence includes reports from inpatient 
treatment for pancreatitis at a private medical facility in 
September 1983.  Reports from a VA examination conducted in 
July 1995 showed the veteran reporting that his stomach was 
sore but that there was no vomiting or nausea.  His only 
gastrointestinal complaint was chronic constipation.  The 
veteran reported that he was increasingly short of breath and 
that he could only walk a block without becoming short of 
breath.  Upon physical examination at that time, the abdomen 
was shown to be soft and nondistended.  There was a 14 inch 
right subcostal star and a 7 inch midline scar.  The right 
subcostal star was tender on the abdomional wall and "very 
thick" in the subcostal region.

At his March 1996 hearing, the veteran in pertinent part 
testified that he has "constant" abdominal pain and that he 
is constipated all the time.  The pain was said to include a 
"pulling" sensation.  He also said that he is nauseous 
every day.  The veteran testified that his breathing becomes 
labored with any exertion and that he at times feels a 
"tightening" in his chest.  He also described occasionally 
"coughing up" blood.  The veteran testified that he could 
do no more than a little yard work, and that he was not 
gainfully employable.  

The most recent clinical evidence, which is the most 
probative evidence to consider in determining the proper 
rating to be assigned to a disability, Francisco v. Brown, 7 
Vet. App. 55 (1994), is contained in the reports from the VA 
examinations conducted in December 1998 requested by the 
Board in its October 1998 remand.  An X-ray of the abdomen 
conducted in December 1998 showed surgical sutures but no 
other abnormalities.  A chest X-ray conducted in December 
1998 showed the heart to be normal in size and a slight 
elevation of the right hemidiaphragm.  The lung fields were 
free of infiltrates but there was a leftward deviation of the 
trachea at the level of the thoracic inlet.  This deviation 
was felt to possibly due to a right paratracheal mass, and a 
CT scan was suggested for further evaluation. 

At a VA muscular examination conducted in December 1998, the 
veteran reported pain and tightness in the chest wall along 
his thoracotomy scar.  No gastrointestinal complaints were 
reported by the veteran, and the examination revealed no 
evidence of an intestinal obstruction.  No pain was 
demonstrated upon respiratory excursions.  A 12 inch well-
healed, contracted, tender, adherent scar in the right upper 
quadrant was shown.  This scar was said to intersect an 11 
inch midline scar that was also well healed and tender.  

Reports from a VA examination of the digestive system 
conducted in December 1998 showed the veteran to reporting 
that his appetite was "fair."  No history of constipation 
or diarrhea was described, but the veteran noted occasional 
bleeding in his stool.  There was no reported history of 
indigestion or heartburn or peptic ulcer disease, and no 
report of bowel obstructions since service.  Upon 
examination, the veteran was said to be well-developed and 
well-nourished.  He weighed 160 pounds and measured five feet 
and ten inches in height.  The lungs were clear to 
auscultation and percussion without rales, rhonchi or 
wheezes.  Multiple surgical scars were shown on the abdomen, 
but there was no organomegaly or masses.  Tenderness was 
demonstrated in the right upper quadrant but there was no 
rebound tenderness.  The bowel sounds were normoactive.  It 
was indicated in the "diagnoses" portion of this 
examination that the liver function testing was normal.  In 
concluding remarks, the examiner stated that the claims file 
and Board remand had been read, and that there was no 
functional impairment associated with the veteran's digestive 
system due to the liver injury or injury to the right 
thoracic wall.  

Pulmonary function testing conducted at a VA medical facility 
in pertinent part demonstrated FEV-1 of 74 percent of its 
predicted value and FEV-1/FVC to 91 percent of its predicted 
value.  The assessment was mild obstructive impairment and 
findings suggestive of upper airway obstruction.  

Applying the pertinent legal criteria to the facts summarized 
above, the Board concludes that a rating in excess of 30 
percent for the digestive disability under DC 7311-7301, or 
any other diagnostic code pertaining to the rating of 
digestive disorders listed at 38 C.F.R. § 4.114, is not 
warranted given the minimal digestive findings or symptoms 
demonstrated upon the most recent VA examinations.  The 
veteran himself did not describe any significant 
gastrointestinal complaints at either examination in December 
1998, and he was described as being well-nourished and well-
developed.  He described no problems with his appetite.  
Moreover, it was specifically noted by the examiners that 
there was no intestinal obstruction or functional impairment 
associated with the veteran's digestive system.  Finally, 
liver function testing was said to be normal.  Accordingly, 
while the Board has carefully considered the "positive" 
evidence represented by the testimony presented by the 
veteran at his March 1996 hearing, the Board concludes that 
the probative weight of this evidence is overcome by the 
recent "negative" clinical history and findings described 
above.  Francisco, 7 Vet. App. at 55. 

With regard to the respiratory disability, the Board will, as 
required by Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
apply the more favorable of the "old" or revised rating 
criteria.  Under the revised rating criteria, the veteran 
clearly would be entitled to, at most, a 10 percent 
disability rating given the December 1998 pulmonary function 
findings.  See 38 C.F.R. § 4.97, DC 6843.  As for application 
of the "old" criteria, a rating in excess of 20 percent 
required findings of "moderately severe" disability, such 
as chest pain and dyspnea on moderate exertion, adhesions of 
diaphragm, moderate myocardial deficiency, and one or more of 
the following:  thickened pleura, restricted expansion of 
lower chest, compensating contralateral emphysema, deformity 
of chest, scoliosis, and hemoptysis at intervals.  The Board 
finds that such findings are not demonstrated by the recent 
clinical evidence.  In this regard, attention is directed to 
the December 1998 chest X-ray findings of clear lung fields.  
Moreover, the December 1998 physical examinations of the 
veteran demonstrated no pain with respiratory excursions, and 
the lungs were clear to auscultation and percussion without 
rales, rhonchi or wheezes. 

While the veteran has considered the clinical history of 
dyspnea and testimony presented in this regard, the Board 
finds this symptomatology to be adequately compensated by the 
20 percent rating currently assigned.  In short, as the 
"negative" evidence exceeds that of the "positive," a 
rating in excess of 20 percent under any potentially 
applicable "old" or revised diagnostic code listed at 
38 C.F.R. § 4.97 cannot be assigned.  

The veteran's representative has contended that a separate 10 
percent rating is warranted for painful scarring under the 
provisions of 38 C.F.R. § 4.118, DC 7804.  The December 1998 
VA examinations did demonstrate tender residual scarring, and 
photographs of such scarring are of record and have been 
reviewed.  Given these photographs, and the evidence that at 
least some of this scarring is tender to palpation, the Board 
concludes that a 10 percent rating is warranted under DC 
7804.  It is concluded that the assignment of this rating is 
not tantamount to pyramiding, or compensating the veteran 
twice for the same symptomatology, as the disability 
associated with the veteran's scarring is distinct from that 
for which compensation has already been granted.  See Esteban 
v. Brown, 6 Vet. App. 259 (1994).  However, as the evidence 
does not suggest any particular limitation of functioning due 
to the veteran's scarring, a rating in excess of 10 percent 
under any potentially applicable diagnostic code listed under 
DC 4.118 would not be warranted.    

Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  To this end, the 
Board notes that neither frequent hospitalization nor marked 
interference with employment due to the service-connected 
disabilities discussed above is demonstrated, nor is there 
any other evidence that these conditions involve such 
disability that an extraschedular rating would be warranted 
under the provisions of 38 C.F.R. § 3.321(b)(1).

Left otitis serous 

Disability due to otitis serous under the provisions of DC 
6201 is to be rated based on hearing impairment.  The 
assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  

The Board notes that, during the pendency of this appeal, VA 
issued new regulations for evaluating diseases of the ears 
and other sense organs, effective June 10, 1999.  62 Fed. 
Reg. 25,202-25,210 (May 11, 1999).  As indicated in the 
previous section, where laws or regulations change after a 
claim has been filed or reopened and before administrative or 
judicial process has been concluded, the version most 
favorable to the veteran applies.  Karnas, 1 Vet. App. at 308 
(1991); see also Fischer v. West, 11 Vet. App. 121 (1998). 

The regulations noted above were not applied by the RO.  
Prior to reaching the analysis of this claim on the merits, 
the Board has considered whether or not the veteran would be 
prejudiced if it proceeded with appellate consideration of 
the claim without prior consideration of the new criteria by 
the RO.  In this regard, the Board notes that the evaluation 
of hearing impairment is based on examinations using 
controlled speech discrimination tests together with results 
of a pure tone audiometric test.  38 C.F.R. § 4.85.  The 
results are charted on Table VI and Table VII.  Thus, in 
order to assign an increased evaluation for his hearing loss, 
the veteran must demonstrate a decrease in percentage of 
speech discrimination and/or an increase in average pure tone 
decibel loss.  The Board has compared the previous versions 
of Table VI and Table VII, and the new versions of these 
tables. There has been no discernable change.  Further, the 
Board finds that the revisions made to 38 C.F.R. § 4.86 
pertain to only exceptional patterns of hearing loss, and 
that consideration of these newly developed criteria would by 
no means affect the outcome of the veteran's claim in this 
case.  In sum, the Secretary has stated that: 

[t]he revisions of the sections 
addressing ear and other sense organs are 
part of the overall revision of the 
rating schedule based on medical 
advances, etc., rather than representing 
liberalizing interpretations of 
regulations.  We have explained above the 
reasons for the provisions of Sec. 4.86.  
The preamble erred in discussing these 
provisions as liberalizations.  Rather, 
they are an attempt to assure more 
equitable evaluations in a small number 
of veterans with unusual patterns of 
hearing impairment.

62 Fed. Reg. at 25,202.

Where new regulations have been promulgated, it is the usual 
practice to remand the issue to the RO to afford the veteran 
due process in the sense that consideration is given to both 
the new and the old rating criteria by the RO in the first 
instance. However, in this case, where there has been no 
change in the substantive criteria directly affecting the 
veteran's claim, the Board has determined that there is no 
prejudice to the veteran in proceeding to consider the issue.  
Remand of the issue would only needlessly delay consideration 
of the veteran's claim, without any benefit to the veteran.  
The Board further notes that the veteran has had ample 
opportunity to advance argument and evidence as to the 
limitations produced by his service connected otitis, and 
there is no prejudice in the Board reviewing his claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The most recent VA audiometric examination showed an average 
pure tone threshold deficit in the left ear of 20 decibels.  
Speech discrimination was 94 percent correct in the left ear.  
Under Table VII, a noncompensable rating is assigned for 
unilateral defective hearing where the pure tone threshold in 
the service-connected ear is 20 decibels with speech 
discrimination of 10 percent (level I under Table VI) and the 
veteran is not, as in the instant case, totally deaf in the 
non-service connected ear.  38 C.F.R. §§ 3.383, 4.85.  It is 
noted that despite these provisions, the 10 percent rating is 
"protected" from reduction under the provisions of 
38 C.F.R. § 3.951(b) as it has been in effect since the 
October 1970 rating decision. 

After a longitudinal review of the evidence pertaining to the 
veteran's service-connected left otitis serous, the Board 
concludes that the findings from the most recent audiology 
evaluation do not show that the degree of organic hearing 
loss in the appellant's service-connected left ear, evaluated 
on the basis of actual loss of hearing acuity, indicates a 
level of severity warranting a rating in excess of 10 percent 
under the applicable law and regulations.  The requirements 
of 38 C.F.R. § 4.85 establish the numeric levels of 
impairment required for each disability rating, and those 
requirements are mandatory.  Therefore, the Board is unable 
to identify a basis to grant a rating in excess of 10 percent 
for the left otitis serous.  Furthermore, there are no 
contentions or findings suggesting such unusual impairment 
due to defective hearing or other disability in the left ear 
that the application of the regular schedular provisions is 
rendered impractical.  Thus, there is no basis for 
consideration of an extraschedular rating, and the Board must 
find the "negative" evidence to outweigh the "positive' 
evidence.  Accordingly, the claim for an increased rating for 
left otitis serous is denied.  Gilbert, 1 Vet. App. at 49. 


ORDER

Entitlement to a rating in excess of 30 percent for residuals 
of an exploratory laparotomy, secondary to a penetrating 
shell fragment wound of the abdomen with surgical repair of 
the stomach and loss of liver substance is denied. 

Entitlement to a rating in excess of 20 percent for residuals 
of a perforating gunshot wound of the right thoracic wall 
with partial resection of the eleventh rib and mild pleuritis 
is denied.   

Entitlement to a separate 10 percent rating for scarring of 
the chest is granted, subject to regulations governing the 
payment of monetary awards. 

Entitlement to a rating in excess of 10 percent for scarring 
is denied. 

REMAND

In the March 2000 presentation to the Board, the veteran's 
representative contended that because "there is absolutely 
no debate on the factual question of whether or note the 
bullet and/or fragments passed through and through MG XIX 
[muscles of the abdominal wall:  rectus abdominis, external 
oblique, internal oblique, transversalis, quadratus 
lumborum]" an additional 10 percent rating is warranted 
under DC 5319. 

Review of the medical evidence indicates that there is a 
question as to whether the service-connected gunshot wounds 
involve Muscle Group XIX.  In this regard, the Board in its 
October 1998 remand requested a description by a physician of 
which muscle groups were affected by the service-connected 
gunshot wounds.  This information was not obtained upon 
remand, and the examination of the muscles that was conducted 
was not sufficiently thorough.  Accordingly, as the Board is 
required to insure compliance with the instructions of it 
remands, and given the contentions of the veteran's 
representative, the RO will be requested upon remand to 
schedule the veteran for a VA examination that includes a 
description of each muscle group affected by the service-
connected disability.  Stegall v. West, 11 Vet. App. 268 
(1998).   

For the reasons stated above, this case is REMANDED for the 
following development: 

The veteran is to be afforded a VA 
examination to include a specific 
discussion by the examiner as to whether 
the service-connected disability includes 
Muscle Group XIX, or any muscle group 
other than XXI.  The claims file is to be 
provided to the examiner and per the 
holding in DeLuca v. Brown, 8 Vet. App. 
202 (1995), the examination report should 
discuss any weakened movement in any 
muscle group felt to be affected by the 
service connected disability, including 
weakened movement against varying 
resistance, excess fatigability with use, 
incoordination, painful motion, or pain 
with use, and provide an opinion as to 
how these factors result in any 
limitation of motion.  

2.  Following completion of this 
development, the RO should readjudicate 
the claim for entitlement to an increased 
rating for residuals of a shell fragment 
wound of the right thorax involving 
muscle group XXI.  In conducting this 
adjudication, the RO must also document 
consideration of entitlement to an 
additional 10 percent rating under DC 
5319, if warranted.  Thereafter, to the 
extent this adjudication does not result 
in a complete grant of all benefits 
sought, and after application of 
applicable procedures, the case should be 
returned to the Board for further 
appellate review.   

The purpose of this REMAND is to assist the veteran in the 
development of his appeal and comply with legal requirements, 
and the Board does not intimate an opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case.  No action is required of the veteran until he is 
notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 



